Citation Nr: 1139809	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-33 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether the reduction of the disability evaluation from 100 percent to 70 percent, effective August 1, 2006, for the Veteran's service-connected bipolar affective disorder was proper.

2.  Whether the discontinuance of special monthly compensation (SMC) based on the need for aid and attendance, effective August 1, 2006, was proper.  

3.  Entitlement to a temporary total (100 percent) evaluation for service-connected bipolar affective disorder based on VA hospitalization.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1988 to February 1990.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of  May 2006 and April 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Original jurisdiction over the Veteran's claims currently resides with the RO in Chicago, Illinois.

Procedural history

Service connection for the Veteran's bipolar affective disorder has been in effect since January 1991.  In a September 1996 rating decision, the RO awarded the Veteran a 100 percent schedular rating for bipolar disorder, effective December 23, 1995.  This 100 percent rating remained in effect for over ten years.  However, in the above-referenced May 2006 rating decision, the RO reduced the rating from 100 to 70 percent, effective August 1, 2006.  Also in the May 2006 decision, the RO discontinued the Veteran's SMC award, which was based on a need for aid and attendance under 38 U.S.C.A. § 1114(l).  The Veteran disagreed with this rating reduction, and with the discontinuance of her SMC award.  She has perfected a timely appeal as to both issues.

Subsequently, in the above-referenced April 2007 rating decision, the RO denied the Veteran's claim for a temporary total evaluation for her service-connected bipolar disorder.  The Veteran similarly disagreed with, and perfected an appeal as to this issue as well.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.
REMAND

The Board regrets having to further delay adjudication on the issues currently on appeal.  However, this remand is necessary to ensure that the Veteran receives all consideration due to her under the law.

As noted above, in May 2006 the RO reduced the Veteran's bipolar affective disorder disability rating from 100 to 70 percent, effective August 1, 2006, and discontinued her SMC award, also effective August 1, 2006.  As this rating reduction and discontinuance resulted in a reduction in the Veteran's overall compensation payments, the provisions of 38 C.F.R. § 3.105(e) (2010) must be followed.  

Additionally, because the Veteran's 100 percent rating for bipolar disorder became effective on December 23, 1995, more than ten years prior to the effective date of the reduction, the additional protections set forth in 38 C.F.R. § 3.344 (2010) also apply in this case.  

Section 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  In particular, before a reduction can take place, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413, 419 (1993).  Similarly, and pertinently, 38 C.F.R. § 3.343 specifies that a that total disability ratings will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  

As it does not appear that the provisions of 38 C.F.R. § 3.343 and § 3.344 were considered by the agency of original jurisdiction (AOJ) in any prior adjudication, such must be considered upon remand.  In particular, the AOJ must review the entire record of examinations and medical-industrial history to ensure that the examination report or reports reflecting a change of medical findings or diagnosis are based upon thorough examination, and are as full and complete as the examination upon which the prior rating was authorized.  38 C.F.R. § 3.344(a).  If doubt as to the degree of disability, or the current diagnosis, remains after due consideration of all evidence, the prior rating must be continued pending a reexamination to determine the current nature and severity of the disability.           38 C.F.R. § 3.344(b). 

The Board adds that the RO awarded the Veteran her 100 percent total rating for bipolar disorder in September 1996, utilizing the provisions of the former diagnostic criteria for rating mental disorders.  See 38 C.F.R. § 4.132 (1996).  Indeed, the diagnostic criteria for rating mental disorders were revised to their current state, now codified under 38 C.F.R. § 4.130, effective November 1996.  Although VA has the authority to amend the rating criteria, in no event shall such an amendment to the diagnostic codes result in a reduction to a veteran's disability rating unless an improvement in a veteran's disability is shown to have occurred.  38 U.S.C.A. § 1155.  In order to address these situations, the VA General Counsel  has developed a review procedure where VA must first determine whether a reduction was warranted under the pre-amended regulations before applying the amended regulations.  See VAOPGCPREC 19-92.  As the RO has not considered whether the reduction from 100 percent to 70 percent was proper under the former diagnostic criteria before applying the amended regulations, such also must be considered on remand. 

With respect to all three claims on appeal, the record demonstrates that the Veteran currently receives disability benefits from the Social Security Administration (SSA).  See the Veteran's September 3, 1993 RO hearing transcript, page 9;         see also the Accounting of Public Estate Guardian, page 6, filed with the Illinois Circuit Court on August 29, 2002; and the Veteran's November 1, 2004 VA Mental Health Intake Note.  Unfortunately, the evidence of record does not contain the Veteran's SSA records, and there is no indication such were sought.  Because such records may contain pertinent information relating to the Veteran's claims, an effort should be made to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits].

Finally, with respect to the Veteran's claim for a temporary total rating for bipolar disorder based on hospitalization, the Board notes that this issue is inextricably intertwined with her appeal challenging the reduction of her 100 percent total schedular rating for bipolar disorder.  In other words, if this reduction is found to be invalid, such may impact the Veteran's claim for a temporary total rating.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together]; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Thus, action on the Veteran's claim for a temporary total rating for bipolar disorder is deferred.

Accordingly, the case is REMANDED to the RO for the following action:

1.  VBA should contact the Veteran and request that she identify any additional medical treatment she has received for her bipolar affective disorder.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.  

2.  The RO should also request the SSA to provide copies of any records pertaining to the Veteran's SSA disability benefits, to include any medical and/or employment records obtained in connection with the Veteran's application, and with any periodic renewals of benefits.  Any materials obtained should be associated with the Veteran's VA claims folder.  

In this connection, the RO should also send the Veteran notification of the fact that her SSA records are being requested, and invite the Veteran to submit any additional statements or records pertaining to her employment history [or lack thereof], to include prior tax records, to supplement the record.  

If no SSA records can be found, or if they do not exist, the VBA should request specific confirmation of that fact and make a formal finding of such unavailability.  

3.  After undertaking any additional development which it deems to be necessary, the RO should then readjudicate the Veteran's claims, to include specific consideration of the provisions of 38 U.S.C.A. § 1155, VAOPGCPREC 19-92, 38 C.F.R. §§ 3.105(e), 3.343 and 3.344, discussed above.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her attorney should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


